DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 6/26/20 have been fully considered and entered. Claims 1-15, 25-27 and 29 are canceled. Applicant’s cancellation of claims 1-3, 5-10 and 29 renders moot the election/restriction set forth in the Ex Parte Quayle Action. 
Allowable Subject Matter
3.	With regard to claims 15 and 36, there is no known prior art that teach or suggest the claimed panel or composite sheet comprising the reinforced segmented sheet and silica aerogel wherein the panel or composite sheet is partially segmented continuously across the entire width of the sheet. Claims 16-24, 28 and 30-35 are also allowable as they depend either directly or indirectly from claims 15 and 36, 
Conclusion



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789